 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:18-cr-00212-TLN
12                       Plaintiff,                     ORDER RELATING CASES
13           v.
14    A VERN SAETEURN,
15                       Defendant.
16

17    UNITED STATES OF AMERICA,                         No. 2:18-cr-00244-MCE

18                       Plaintiff,

19           v.

20    OU VERN SAETEURN,

21                       Defendant.

22

23          This matter is before the Court on the Notice of Related Cases filed by the United States

24   on January 16, 2019. (ECF No. 15.) No response to the notice has been filed by Defendant A

25   Vern Saeteurn or by Defendant Ou Vern Saeteurn (hereafter, “Defendants”). For the reasons set

26   forth below, the Court ORDERS that the above captioned cases be related and that case number

27   2:18-cr-00244-MCE be reassigned pursuant to Rule 123(c) of the Local Rules of the United

28   States District Court for the Eastern District of California (hereafter, “Local Rules”).

                                                        1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          On September 6, 2018, government agents executed a warrant to search the Sacramento

 3   residence located at 15 Rio Camino Court for evidence and instrumentalities of criminal activity

 4   relating to narcotics distribution. (No. 2:18-cr-00212-TLN, ECF No. 1 ¶ 8.) The application for

 5   this search warrant was sworn out by Federal Bureau of Investigation Special Agent David Sieber

 6   on August 29, 2018, and set forth numerous facts relating to the conduct of A Vern Saeteurn and

 7   his brother Ou Vern Saeteurn. (No. 2:18-sw-00739-KJN, ECF No. 1 ¶¶ 4, 11–84.) Agents

 8   believed that 15 Rio Camino Court was occupied at the time by A Vern Saeteurn, and did in fact

 9   encounter A Vern Saeteurn and his family in the residence when they executed the search

10   warrant. (No. 2:18-cr-00212-TLN, ECF No. 1 ¶ 9.) The government indicted A Vern Saeteurn

11   on October 25, 2018, on one count of possession with intent to distribute methamphetamine, in

12   violation of 21 U.S.C. § 841(a)(1); one count of possession with intent to distribute

13   methamphetamine on premises where children are present and reside, in violation of 21 U.S.C. §

14   860a; and one count of possession of a stolen firearm, in violation of 18 U.S.C. § 922(j). (No.

15   2:18-cr-00212-TLN, ECF No. 10.)

16          Also on September 6, 2018, agents executed a warrant to search the Sacramento residence

17   located at 3650 18th Avenue for evidence and instrumentalities of criminal activity relating to

18   narcotics distribution. (No. 2:18-cr-00244-MCE, ECF No. 1 ¶ 8.) The application for this search

19   warrant was also sworn out by Agent Sieber on August 29, 2018, and set forth essentially the

20   same facts relating to Ou Vern Saeteurn as the application Agent Sieber swore out against A Vern
21   Saeteurn. (No. 2:18-sw-00740-KJN, ECF No. 1 ¶¶ 4, 11–84.) Agents believed that 3650 18th

22   Avenue was occupied at the time by Ou Vern Saeteurn, and did in fact encounter Ou Vern

23   Saeteurn in the residence when they executed the search warrant. (No. 2:18-cr-00244-MCE, ECF

24   No. 1 ¶ 9.) While on the premises, agents located cocaine and currency inside a safe in Ou Vern

25   Saeteurn’s bedroom. (No. 2:18-cr-00244-MCE, ECF No. 1 ¶ 11.) Separately, A Vern Saeteurn

26   admitted to law enforcement agents that the contents of this safe belonged to him, even though
27   they had been located in his brother Ou Vern Saeteurn’s residence. (No. 2:18-cr-00244-MCE,

28   ECF No. 1 ¶ 11.) Agents also developed independent evidence that A Vern Saeteurn kept his

                                                       2
 1   drug supply at 3650 18th Avenue, even though his brother Ou Vern Saeteurn was the one who

 2   resided there. (No. 2:18-sw-00739-KJN, ECF No. 1 ¶ 84p.)

 3           On December 6, 2018, the government indicted Ou Vern Saeteurn on one count of

 4   possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1); one

 5   count of possession with intent to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1); and

 6   one count of possessing a firearm in furtherance of a drug trafficking crime, in violation of 18

 7   U.S.C. § 924(c)(1)(A). (No. 2:18-cr-00244-MCE, ECF No. 15.)

 8           II.     STANDARD OF LAW

 9           Pursuant to Local Rule 123, two actions are related when they involve the same parties

10   and are based on a same or similar claim; when they involve the same transaction, property, or

11   event; or when they “involve similar questions of fact and the same question of law and their

12   assignment to the same Judge . . . is likely to effect a substantial savings of judicial effort.”

13   L.R. 123(a)(1)–(3). Actions are also related where, “for any other reasons, it would entail

14   substantial duplication of labor if the actions were heard by different Judges.” L.R. 123(a)(4).

15   Further,

16                   [i]f the Judge to whom the action with the lower or lowest number
                     has been assigned determines that assignment of the actions to a
17                   single Judge is likely to effect a savings of judicial effort or other
                     economies, that Judge is authorized to enter an order reassigning all
18                   higher numbered related actions to himself or herself.
19   L.R. 123(c).

20           III.    ANALYSIS
21           The Court finds the two above captioned cases involve similar questions of fact and the

22   same questions of law such that relating the two cases would result in a substantial savings of

23   judicial effort. L.R. 123(a)(3).

24                   A.      Similar Questions of Fact and Law

25           The above captioned cases involve “similar questions of fact” because the probable cause

26   underlying the issuance of warrants to search 15 Rio Camino Court and 3650 18th Street was
27   based on essentially the same set of facts. L.R. 123(a)(3); (compare No. 2:18-sw-00739-KJN,

28   ECF No. 1 ¶¶ 11–84, with No. 2:18-sw-00740-KJN, ECF No. 1 ¶¶ 11–84). The evidence derived

                                                         3
 1   from these searches provided ample probable cause for the issuance of separate criminal

 2   complaints against Defendants. (No. 2:18-cr-00212-TLN, ECF No. 1; No. 2:18-cr-00244-MCE,

 3   ECF No. 1.) Accordingly, though it is true that the criminal complaints are based upon distinct

 4   statements of probable cause, the charges against Defendants nevertheless satisfy Local Rule 123

 5   because they stem from the same fact pattern set forth in the initial warrant applications sworn out

 6   by Agent Sieber. (See No. 2:18-sw-00739-KJN, ECF No. 1 ¶¶ 11–84; No. 2:18-sw-00740-KJN,

 7   ECF No. 1 ¶¶ 11–84).

 8          Furthermore, the above captioned cases involve the “same question of law” because

 9   Defendants are both charged with violating 21 U.S.C. § 841(a)(1). L.R. 123(a)(3); (see 2:18-cr-

10   00212-TLN, ECF No. 10; No. 2:18-cr-00244-MCE, ECF No. 15). And while it is true that A

11   Vern Saeteurn is also charged with violating sections of the criminal code that Ou Vern Saeteurn

12   is not charged with violating (and vice versa), both Defendants’ unique charges involve drug and

13   firearm offenses. (See 2:18-cr-00212-TLN, ECF No. 10; No. 2:18-cr-00244-MCE, ECF No. 15.)

14   Accordingly, the Court finds there is sufficient overlap between the questions of law in both

15   Defendants’ cases to merit relating them.

16                  B.      Judicial Economy

17          The Court finds that relating the above captioned cases would result in a significant

18   savings of judicial effort. Given that the charges in these two cases stem from the same

19   investigation and involve essentially the same factual predicate for probable cause, relating the

20   cases will likely result in savings of judicial time and resources spent deciding any motions or
21   other issues that arise. See L.R. 123(a)(3).

22          Additionally, it would “entail substantial duplication of labor if the actions were heard by

23   different Judges.” L.R. 123(a)(4). It would be an unnecessary and unwise expenditure of

24   resources in this overburdened judicial district for two different judges to familiarize themselves

25   with one common set of facts, simply because Defendants in this case were not charged in the

26   same indictment.
27          IV.     CONCLUSION AND DISPOSITION

28          For the foregoing reasons, the Court finds that case number 2:18-cr-00212-TLN and case

                                                       4
 1   number 2:18-cr-00244-MCE are related within the meaning of Local Rule 123(a).

 2          Because this Court is currently assigned the lower case number, it will exercise its

 3   authority pursuant to Local Rule 123(c) and ORDER that case number 2:18-cr-00244-MCE be

 4   reassigned to this Court.

 5          IT IS SO ORDERED.

 6   Dated: February 28, 2019

 7

 8

 9                                     Troy L. Nunley
                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      5
